AARON, J.
*690I.
INTRODUCTION
On November 8, 2016, the voters passed Proposition 57,1 and the new law became effective the following day. As relevant to this writ proceeding, Proposition 57 eliminated the People's ability to directly file criminal charges against a juvenile defendant2 in a court of criminal jurisdiction (Adult Court). We must determine whether Proposition 57 applies to a pending case that the People directly filed in Adult Court against real party in interest, Jeremy Walker, several years prior to the effective date of the new law. We conclude that Proposition 57 does not apply to Walker's case and that the trial court's transfer of Walker's case from Adult Court to the juvenile court (Juvenile Court) pursuant to the new law was erroneous.3 Accordingly, we grant the People's writ petition and direct the trial court to vacate its order transferring Walker's case from Adult Court to Juvenile Court.
*691II.
PROCEDURAL BACKGROUND
In February 2012, the People filed a complaint against Walker in Adult Court, alleging two counts of attempted premeditated murder ( Pen. Code, §§ 664, 187, subd. (a) ) and one count of active participation in a gang ( Pen. Code, § 186.22, subd. (a) ). With respect to the attempted murder counts, the People alleged two firearm enhancements ( Pen. Code, § 12022.53, subds. (d), (e) ) and a gang enhancement ( Pen. Code, § 186.22, subd. (b) ). The record indicates that Walker was 17 years old at the time of the events giving rise to the charges.
The People filed the complaint pursuant to former section 707, subdivision (d) of the Welfare and Institutions Code.4 That statute permitted the direct filing of criminal charges in Adult Court against a person who was under 18 years of age at the time the crime was allegedly committed, under certain specified circumstances.
A jury found Walker guilty as charged. The jury also found the firearm and gang *5enhancements true. The trial court sentenced Walker to 80 years to life in prison.
In May 2015, this court ruled that the trial court erred in admitting certain evidence at Walker's trial and reversed his convictions. In September 2015, the remittitur issued in Walker's appeal. Since the issuance of the remittitur, Walker has been awaiting retrial.
On November 8, 2016, the voters passed Proposition 57, which became effective the following day.
In late November 2016, Walker filed a motion to transfer his case from Adult Court to Juvenile Court, in light of Proposition 57. In his motion, Walker argued that Proposition 57 "applies retroactively to direct file cases which are not yet final." (Formatting omitted.)
The People filed an opposition to the motion in which they argued that Proposition 57 did not apply retroactively to cases filed in Adult Court prior to the effective date of the new law.
*692The trial court held a hearing on Walker's motion on December 12, 2016. At the conclusion of the hearing, the court granted the motion, ruling in relevant part:
"One side is, it goes to [J]uvenile [C]ourt, because Prop 57 is to be broadly construed. It doesn't speak to retroactivity at all, which of course is the People's argument, if it doesn't speak to it, that means it's prospective.
"So these cases are going to have to be adjudicated again by eventually the Supreme Court, I'm sure, but my order right now is I'm going to grant the motion and order it-put it in [J]uvenile [C]ourt, because I think that's what the intent of the proposition is."
The trial court stayed its order to permit the People to seek appellate review.
That same day, the People filed a petition for writ of mandate/prohibition in the Court of Appeal, Fourth Appellate District, Division 2. In their petition, the People requested that the Court of Appeal order the trial court to vacate its order granting Walker's motion. Three days later, the Administrative Presiding Justice of the Court of Appeal, Fourth Appellate District, transferred the matter to this court.5
On December 22, this court issued an order to show cause, directed Walker to file a return, permitted the People to file a traverse, and stayed all further proceedings in the trial court. Thereafter, Walker filed a return, the People filed a traverse, and this court heard argument in the matter.6
*693III.
DISCUSSION
The trial court's order granting Walker's motion to transfer the case from Adult Court to Juvenile Court is premised on an improper retroactive application of Proposition 57
In their petition, the People argue that this court should order the trial court to *6vacate its order granting Walker's motion. In support of this contention, the People argue that Proposition 57 does not apply retroactively to cases properly filed in Adult Court prior to the effective date of the proposition, and that the trial court's order transferring Walker's case to Juvenile Court is premised on an improper retroactive application of the law.
Walker contends that Proposition 57 applies retroactively to cases filed in Adult Court prior to the effective date of the proposition. In the alternative, Walker contends that the trial court's order constitutes a prospective application of the new law. Walker also argues that the Adult Court lacks jurisdiction over his case pursuant to a section of the Welfare and Institutions Code (§ 602 ) as amended by Proposition 57. Finally, Walker maintains that to fail to apply Proposition 57 to his case would constitute a denial of equal protection of the law.
We first provide a summary of Proposition 57, before considering whether the proposition may be applied retroactively to cases properly filed in Adult Court before the effective date of the statute. After concluding that Proposition 57 may not be applied retroactively, we next consider whether the trial court's order is premised on a prospective application of the new law. We conclude that the trial court's application of Proposition 57 to Walker's case constitutes an improper retroactive application of the law. We further conclude that the Adult Court does not lack jurisdiction over Walker's case under section 602 and that failing to apply Proposition 57 to Walker's case would not deny him equal protection of the law.
A. Proposition 57
1. Summary of Proposition 57
In People v. Cervantes (2017) 9 Cal.App.5th 569, 215 Cal.Rptr.3d 174 ( Cervantes ), review granted May 17, 2017, S241323, the Court of Appeal summarized the state of the law governing the filing of criminal charges against juveniles prior to the enactment of Proposition 57.
"Historically, California required a judicial determination of unfitness for juvenile court *694before a minor could be prosecuted in adult court. [Citations.] Beginning in March 2000 [with the passage of Proposition 217 ] and continuing until the adoption of Proposition 57, however, the district attorney was authorized, as a matter of executive discretion, to file a criminal action against a juvenile in certain defined circumstances, rather than filing the case in juvenile court, a practice known as 'direct filing' or 'discretionary direct filing.' [Citations.] Some crimes ... were considered so serious by the voters that, if committed by a minor age 14 or older, juvenile court was not an option; filing in adult criminal court was mandated by statute ('mandatory direct filing')." ( Cervantes , at pp. 595-596, 215 Cal.Rptr.3d 174, fn.omitted.)
As noted previously, the electorate adopted Proposition 57 on November 8, 2016, and it became effective the following day. The proposition eliminated the People's ability to directly file charges against a juvenile defendant in Adult Court.8 (See *7Cervantes , supra , 9 Cal.App.5th at p. 596, 215 Cal.Rptr.3d 174 ; People v. Superior Court (Lara ) (2017) 9 Cal.App.5th 753, 758, 215 Cal.Rptr.3d 456 ( Lara ), review granted May 17, 2017, S241231.) The Cervantes court summarized Proposition 57 as follows:
"Proposition 57 was designed to undo Proposition 21. After the passage of Proposition 57, the charging instrument for all juvenile crimes must be filed in juvenile court. (See Welf. & Inst. Code, § 602.) While prosecuting attorneys may move to transfer certain categories of cases to criminal court ( Welf. & Inst. Code, § 707, subd. (a)(1) ), they have no authority to directly and independently file a criminal complaint against someone who broke the law as a juvenile, even by committing the crimes that previously qualified for mandatory direct filing. In cases where transfer to adult court is authorized ( § 707, subd. (b) ) (and not all cases qualify), the juvenile court now has sole authority to determine whether the minor should be transferred. ( Welf. & Inst. Code, § 707, subd. (a)(2) ; see Brown v. Superior Court (2016) 63 Cal.4th 335, 340-341 [203 Cal.Rptr.3d 1, 371 P.3d 223]... [describing history and general provisions of the initiative measure].) Thus, Proposition 57 effectively guarantees a juvenile accused felon a right to a fitness hearing before he or she may be sent to the criminal division for prosecution as an adult." ( Cervantes , at pp. 596-597, 215 Cal.Rptr.3d 174, fn.omitted.)
*6952. Proposition 57's amendments of sections 602 and 707
As suggested by the Cervantes court's summary, Proposition 57 amended sections 602 and 707. As amended by Proposition 57, section 602 provides:
"Except as provided in Section 707, any person who is under 18 years of age when he or she violates any law of this state or of the United States or any ordinance of any city or county of this state defining crime other than an ordinance establishing a curfew based solely on age, is within the jurisdiction of the juvenile court, which may adjudge such person to be a ward of the court."9
As amended by Proposition 57, section 707, subdivision (a)(1) provides:
"(a)(1) In any case in which a minor is alleged to be a person described in Section 602 by reason of the violation, when he or she was 16 years of age or older, of any felony criminal statute, or of an offense listed in subdivision (b) when he or she was 14 or 15 years of age, the district attorney or other appropriate prosecuting officer may make a motion to transfer the minor from juvenile court to a court of criminal jurisdiction. The motion must be made prior to the attachment *8of jeopardy. Upon such motion, the juvenile court shall order the probation officer to submit a report on the behavioral patterns and social history of the minor. The report shall include any written or oral statement offered by the victim pursuant to Section 656.2. 10 "
Proposition 57 also added section 707, subdivision (a)(2), which specifies certain criteria that the Juvenile Court shall consider in "decid[ing] whether the minor should be transferred to a court of criminal jurisdiction [ (i.e., Adult Court) ]." ( § 707, subd. (a)(2).)11 The criteria include the degree of criminal *696sophistication exhibited by the minor ( § 707, subd. (a)(2)(A)(i) ), the minor's prospects for timely rehabilitation ( § 707, subd. (a)(2)(B)(i) ), the minor's history of delinquency ( § 707, subd. (a)(2)(C)(i) ), the success of prior attempts by the Juvenile Court to rehabilitate the minor ( § 707, subd. (a)(2)(D)(i) ), and the circumstances and gravity of the commitment offense ( § 707, subd. (a)(2)(E)(i) ).
Proposition 57 also amended section 707, subdivision (b) to state as follows:
"Subdivision (a) shall be applicable in any case in which a minor is alleged to be a person described in Section 602 by reason of the violation of one of the following offenses when he or she was 14 or 15 years of age: [list of numerous offenses including attempted murder]."
Finally, and importantly for this case, Proposition 57 repealed former section 707, subdivision (d), which permitted the People to directly file criminal charges against minors in Adult Court under certain specified circumstances. As applicable to this case, former section 707, subdivision (d)(1) provided in relevant part:
"[T]he district attorney or other appropriate prosecuting officer may file an accusatory pleading in a court of criminal jurisdiction against any minor 16 years of age or older who is accused of committing an offense enumerated in subdivision (b).12 "
Proposition 57 also eliminated various presumptions to be applied by the Juvenile Court in determining whether a minor is "a fit and proper subject to be dealt with under the juvenile court law," (former § 707, subd. (c) ) by amending section 707, subdivision (a)(2) and repealing former section 707, subdivision (c).
3. Proposition 57's uncodified sections
Proposition 57 contains a number of uncodified sections, three of which Walker cites in his brief. Section 2 of Proposition 57 provides in relevant part:
"Purpose and Intent.
*9"In enacting this act, it is the purpose and intent of the people of the State of California to:
"[¶] ... [¶]
"4. Stop the revolving door of crime by emphasizing rehabilitation, especially for juveniles.
*697"5. Require a judge, not a prosecutor, to decide whether juveniles should be tried in adult court."
Section 5 of Proposition 57 provides, "Amendment. This act shall be broadly construed to accomplish its purposes. The provisions of Sections 4.1 and 4.2 of this act13 may be amended so long as such amendments are consistent with and further the intent of this act by a statute that is passed by a majority vote of the members of each house of the Legislature and signed by the Governor."
Finally, section 9 provides, "Liberal Construction. This act shall be liberally construed to effectuate its purposes."
4. The distinctions between the prosecution of offenses in Adult Court and in Juvenile Court
"Significant differences between the juvenile and adult offender laws underscore their different goals: The former seeks to rehabilitate, while the latter seeks to punish." ( In re Julian R. (2009) 47 Cal.4th 487, 496, 97 Cal.Rptr.3d 790, 213 P.3d 125.) The court in People v. Vela (2017) 11 Cal.App.5th 68, 218 Cal.Rptr.3d 1 ( Vela ) outlined some of these differences:
"A prosecutor charges a minor with an offense by filing a juvenile petition, rather than a criminal complaint. [Citations.] Minors 'admit' or 'deny' an offense, rather than plead 'guilty' or 'not guilty.' [Citation.] There are no 'trials,' per se, in juvenile court, rather there is a 'jurisdictional hearing' presided over by a juvenile court judge. [Citation.] The jurisdictional hearing is equivalent to a 'bench trial' in a criminal court. [Citation.] Although a juvenile court judge adjudicates alleged law violations, there are no 'conviction[s]' in juvenile court. [Citation.] Rather, the juvenile court determines-under the familiar beyond the reasonable doubt standard and under the ordinary rules of evidence-whether the allegations are 'true' and if the minor comes within its jurisdiction. [Citation.]
"There is no 'sentence,' per se, in juvenile court. Rather, a judge can impose a wide variety of rehabilitation alternatives after conducting a 'dispositional hearing,' which is equivalent to a sentencing hearing in a criminal court. [Citations.] In the more serious cases, a juvenile court can 'commit' a minor to juvenile hall or to the Division of Juvenile Justice (DJJ), formerly known as the California Youth Authority (CYA). In order to commit a minor *698to the DJJ, the record must show that less restrictive alternatives would be ineffective or inappropriate. [Citation.] The DJJ, rather than the court, sets a parole consideration date. DJJ commitments can range from one year or less for nonserious offenses, and up to seven years for the most serious offenses, including murder. [Citation.] A minor committed to DJJ must generally be discharged no later than 23 years of age." ( Id. at pp. 73-74, 218 Cal.Rptr.3d 1.)
B. The electorate did not intend for Proposition 57 to apply retroactively
The People contend that the electorate did not intend for Proposition 57 *10to apply retroactively. "Whether the voters intended Proposition 57 to apply retroactively is a question of law to which we apply our independent judgment." ( People v. Mendoza (2017) 10 Cal.App.5th 327, 344, 216 Cal.Rptr.3d 361 ( Mendoza ).)
1. Principles governing the interpretation of a voter initiative
"When interpreting a voter initiative, we apply the same rules that govern statutory construction. We first look to the language of the enactment, giving the words their ordinary meaning. If the law is ambiguous, we refer to other sources of voter intent, including the arguments and analyses contained in the official voter information guide." ( Mendoza , supra , 10 Cal.App.5th at p. 344, 216 Cal.Rptr.3d 361.)
2. The presumption in favor of the prospective application of statutes
"It is well settled that a new statute is presumed to operate prospectively absent an express declaration of retrospectivity or a clear indication that the electorate, or the Legislature, intended otherwise." ( Tapia v. Superior Court (1991) 53 Cal.3d 282, 287, 279 Cal.Rptr. 592, 807 P.2d 434 ( Tapia ).)14 "The presumption of prospectivity assures that reasonable reliance on current legal principles will not be defeated in the absence of a clear indication of a legislative intent to override such reliance." ( Evangelatos v. Superior Court (1988) 44 Cal.3d 1188, 1214, 246 Cal.Rptr. 629, 753 P.2d 585 ( Evangelatos ).)
The Supreme Court reaffirmed this principle in People v. Brown (2012) 54 Cal.4th 314, 319-320, 142 Cal.Rptr.3d 824, 278 P.3d 1182 ( Brown ) by referring *699to " 'the time-honored principle ... that in the absence of an express retroactivity provision, a statute will not be applied retroactively unless it is very clear from extrinsic sources that the [enacting body] ... must have intended a retroactive application.' " The Brown court explained further that, "[i]n applying this principle, [the California Supreme Court has] been cautious not to infer retroactive intent from vague phrases and broad, general language in statutes." ( Id. at p. 319, 142 Cal.Rptr.3d 824, 278 P.3d 1182.) In short, " ' "a statute that is ambiguous with respect to retroactive application is construed ... to be unambiguously prospective." ' " ( Id. at p. 320, 142 Cal.Rptr.3d 824, 278 P.3d 1182.)
3. Neither the text nor the ballot materials establish that the electorate intended for Proposition 57 to be applied retroactively
The People argue that "there is nothing in either the text of Proposition 57, or the ballot materials submitted to the voters, that demonstrates an intent for the juvenile portions of the law to apply retroactively to cases that have already been filed." We agree.
The Mendoza court reviewed the text of Proposition 57 and concluded, "The text of Proposition 57 contains no express statement of intent regarding prospective or retroactive application." ( *11Mendoza , supra , 10 Cal.App.5th at p. 344, 216 Cal.Rptr.3d 361.) Our review of the text of the proposition leads us to the same conclusion.
Walker contends that we may infer the electorate's intent to apply Proposition 57 retroactively given the enumeration in section 2 of the stated purposes for the law (i.e., to "[s]top the revolving door of crime by emphasizing rehabilitation, especially for juveniles," and to "[r]equire a judge, not a prosecutor, to decide whether juveniles should be tried in adult court") (Prop. 57, § 2) as well as the statement in section 5 that the act "shall be broadly construed to accomplish its purposes." (Prop. 57, § 5.) We disagree. Both statements fall far short of the clear indication of retroactivity required under California law. (See Brown , supra , 54 Cal.4th at p. 319, 142 Cal.Rptr.3d 824, 278 P.3d 1182.)15 To apply Proposition 57 retroactively based on these statements would amount to improperly inferring "retroactive intent from vague phrases and broad, general language ...." ( Brown , at p. 319, 142 Cal.Rptr.3d 824, 278 P.3d 1182.)
*700Walker also contends that the following statement in the Legislative Analyst's analysis of Proposition 57 supports the conclusion that the electorate intended for the proposition to apply retroactively:
"The measure changes state law to require that, before youths can be transferred to adult court, they must have a hearing in juvenile court to determine whether they should be transferred. As a result, the only way a youth could be tried in adult court is if the juvenile court judge in the hearing decides to transfer the youth to adult court ." (Voter Guide, supra , analysis of Prop. 57 by Legis. Analyst, p. 56, italics added in Walker's brief.)
This statement merely describes the effect of changes in the law wrought by Proposition 57, and says nothing about whether those changes are to apply retroactively. For the same reason, we are unpersuaded by Walker's contention that the electorate's intent to apply the law retroactively is demonstrated by the Legislative Analyst's reference to potential costs savings premised on youths spending less time in prison and on parole as a result of the proposition. (See Voter Guide, supra , at p. 57.) This analysis reflects the Legislative Analyst's prediction with respect to the cost savings related to the implementation of the law generally. Nothing in the analysis suggests that the savings predicted-which was estimated to be "a few million dollars annually" (Voter Guide, supra , at p. 57)-was in any way based on the proposition being applied retroactively.16
We also are unpersuaded by Walker's contention that Proposition 57 may be applied retroactively because "[n]othing in the language of the measure or the Legislative Analyst's treatment of the measure *12suggested an intention to limit the applicability to those whose cases have been filed or who were at any specific stage of the proceedings." In light of the well-established presumption in favor of the prospective application of statutes (e.g., Tapia , supra , 53 Cal.3d at p. 287, 279 Cal.Rptr. 592, 807 P.2d 434 ), the absence of language in Proposition 57 reflecting an intent to apply the proposition prospectively does not demonstrate that the voters intended for the law to be applied retroactively .
In sum, "the voters did not make their intent clear regarding retroactive application in the text of Proposition 57 nor can we clearly discern their intent from the voter information guide." ( Mendoza , supra , 10 Cal.App.5th at p. 345, 216 Cal.Rptr.3d 361.) Accordingly, we must apply Proposition 57 prospectively, unless an *701exception to the presumption in favor or prospective application applies. ( Mendoza , at p. 345, 216 Cal.Rptr.3d 361 ; see People v. Marquez (2017) 11 Cal.App.5th 816, 821-23, 217 Cal.Rptr.3d 814 [concluding Proposition 57 is silent on retroactivity] ( Marquez ).) We consider that issue below.
4. The Estrada qualification to the presumption of prospective application does not apply
a. Estrada and its progeny
In Mendoza , supra , 10 Cal.App.5th 327, 216 Cal.Rptr.3d 361, the Court of Appeal summarized a qualification to the ordinary presumption of prospective application of statutes that the Supreme Court first developed in In re Estrada (1965) 63 Cal.2d 740, 745, 48 Cal.Rptr. 172, 408 P.2d 948 ( Estrada ):
"Even in the absence of voter intent to apply a proposition retroactively, the Estrada rule provides a 'contextually specific qualification to the ordinary presumption' of prospective application. ( Brown , supra , 54 Cal.4th at p. 323 [142 Cal.Rptr.3d 824, 278 P.3d 1182], citing Estrada , supra , 63 Cal.2d 740 [48 Cal.Rptr. 172, 408 P.2d 948].) When the electorate (or Legislature) amends 'a statute to reduce the punishment for a particular criminal offense ,' the Estrada rule provides an inference that the voters 'intended the amended statute to apply to all defendants whose judgments are not yet final on the statute's operative date.' ( Brown , at p. 323 [142 Cal.Rptr.3d 824, 278 P.3d 1182].) That conclusion is based on the 'premise that " '[a ] legislative mitigation of the penalty for a particular crime represents a legislative judgment that the lesser penalty or the different treatment is sufficient to meet the legitimate ends of the criminal law.' " ' ( Ibid. , quoting Estrada , at p. 745 [48 Cal.Rptr. 172, 408 P.2d 948], italics added by Brown .)" ( Mendoza , at p. 346, 216 Cal.Rptr.3d 361, italics added.)17
The Supreme Court has subsequently emphasized that Estrada "is today properly understood, not as weakening or modifying the default rule of prospective operation ... but rather as informing the rule's application in a specific context by articulating the reasonable presumption that a legislative act mitigating the punishment *13for a particular criminal offense is intended to apply to all nonfinal judgments." ( Brown , supra , 54 Cal.4th at p. 324, 142 Cal.Rptr.3d 824, 278 P.3d 1182.) The Brown court explained that "the rule and logic of Estrada " ( id. at p. 325, 142 Cal.Rptr.3d 824, 278 P.3d 1182 ) is that a retroactive application of a statute mitigating the penalty for a *702particular crime is supported by the "inference that the Legislature would prefer to impose the new, shorter penalty rather than to ' "satisfy a desire for vengeance." ' " ( Ibid. , quoting Estrada , supra , 63 Cal.2d at p. 745, 48 Cal.Rptr. 172, 408 P.2d 948.) As the Brown court explained:
" ' "Nothing is to be gained," ' we reasoned [in Estrada ], ' "by imposing the more severe penalty after such a pronouncement ... other than to satisfy a desire for vengeance" ' [ Estrada , supra , at p. 745, 48 Cal.Rptr. 172, 408 P.2d 948 ]-a motive we were unwilling to attribute to the Legislature. On this basis we concluded the inference was 'inevitable ... that the Legislature must have intended that the new statute imposing the new lighter penalty now deemed to be sufficient should apply to every case to which it constitutionally could apply.' ( Ibid. )" ( Brown , at p. 323, 142 Cal.Rptr.3d 824, 278 P.3d 1182.)
However, the Supreme Court has concluded that for statutes for which it can be said that the enacting body may have had a legitimate motive for applying the statute prospectively, the "inevitable" inference of retroactive intent referred to in Estrada ( Estrada , supra , 63 Cal.2d at p. 745, 48 Cal.Rptr. 172, 408 P.2d 948 ) does not apply, even where the statute has a clear ameliorative effect . For example, in Brown , the Supreme Court concluded that a statute that temporarily increased the rate at which inmates could earn presentence conduct credits did not apply retroactively. ( Brown , supra , 54 Cal.4th at pp. 317-318, 142 Cal.Rptr.3d 824, 278 P.3d 1182.) While acknowledging that a "prisoner who is released a day early is punished a day less" ( id. at p. 325, 142 Cal.Rptr.3d 824, 278 P.3d 1182 ), the Brown court reasoned that the Legislature may have reasonably believed that "a law that rewards good behavior in prison," ( ibid. ) should only be applied prospectively because "it is impossible to influence behavior after it has occurred." ( Id. at p. 327, 142 Cal.Rptr.3d 824, 278 P.3d 1182.) Thus, the Brown court concluded that the "logic of Estrada " ( id. at p. 325, 142 Cal.Rptr.3d 824, 278 P.3d 1182 ) did not support a retroactive application.
Similarly, in People v. Conley (2016) 63 Cal.4th 646, 203 Cal.Rptr.3d 622, 373 P.3d 435 ( Conley ), the Supreme Court concluded that the Three Strikes Reform Act (Reform Act) could not be applied retroactively pursuant to Estrada so as to mandate "automatic resentencing for third strike defendants serving nonfinal sentences imposed under the former version of the Three Strikes law." ( Conley , at p. 657, 203 Cal.Rptr.3d 622, 373 P.3d 435.) The Supreme Court explained that, notwithstanding that there could "be no doubt that the Reform Act was motivated in large measure by a determination that sentences under the prior version of the Three Strikes law were excessive," ( id. at p. 658, 203 Cal.Rptr.3d 622, 373 P.3d 435 ) the "presumption about legislative intent," ( id. at p. 656, 203 Cal.Rptr.3d 622, 373 P.3d 435 ) reflected in Estrada did not apply. In support of this conclusion, the Conley court noted that the Reform Act did not merely reduce penalties, as in Estrada . ( Conley , at p. 659, 203 Cal.Rptr.3d 622, 373 P.3d 435.) Rather, the Reform Act also contained a "new set of disqualifying factors that preclude a third strike defendant from receiving a second strike sentence" ( *14Conley , at p. 659, 203 Cal.Rptr.3d 622, 373 P.3d 435 ); thus, as the Conley court explained, an "application of the Reform Act's revised sentencing scheme would not be so simple as mechanically substituting a second strike sentence for a previously *703imposed indeterminate life term." ( Id. at p. 660, 203 Cal.Rptr.3d 622, 373 P.3d 435.) Under these circumstances, the Conley court refused to apply Estrada because it could not say with "confidence, as [it] did in Estrada , that the enacting body lacked any discernible reason to limit application of the law with respect to cases pending on direct review." ( Id. at pp. 658-659, 203 Cal.Rptr.3d 622, 373 P.3d 435.)
b. Estrada does not support a retroactive application of Proposition 57
Five decisions of the Courts of Appeal have considered whether Estrada applies with respect to Proposition 57. ( Mendoza , supra , 10 Cal.App.5th at pp. 345-349, 216 Cal.Rptr.3d 361 ; Lara , supra , 9 Cal.App.5th at p. 774, 215 Cal.Rptr.3d 456 ; Cervantes , supra , 9 Cal.App.5th at pp. 600-602, 215 Cal.Rptr.3d 174 ; Vela , supra , 11 Cal.App.5th at pp. 76-81, 218 Cal.Rptr.3d 1 ; Marquez , supra , 11 Cal.App.5th at pp. 823-27, 217 Cal.Rptr.3d 814.) In four of these cases, the courts have concluded that Estrada does not apply. ( Mendoza , at pp. 346-349, 216 Cal.Rptr.3d 361 ; Lara , at p. 774, 215 Cal.Rptr.3d 456 ;18 Cervantes , at p. 601, 215 Cal.Rptr.3d 174 ; Marquez , at p. 822-23, 217 Cal.Rptr.3d 814 ; but see Vela , at p. 78, 218 Cal.Rptr.3d 1 [stating "we find an 'inevitable inference' that the electorate 'must have intended' that the potential 'ameliorating benefits' of rehabilitation (rather than punishment), which now extend to every eligible minor, must now also 'apply to every case to which it constitutionally could apply,' " quoting Estrada , supra , 63 Cal.2d at pp. 744-745, 48 Cal.Rptr. 172, 408 P.2d 948 ].) We agree with the conclusions of the courts in Mendoza , Lara , and Cervantes . Most fundamentally, Estrada does not apply because "Proposition 57 does not mitigate the penalty for a particular crime." ( Mendoza , at p. 347, 216 Cal.Rptr.3d 361 ; Cervantes , at p. 600, 215 Cal.Rptr.3d 174 ; see Brown , supra , 54 Cal.4th at p. 324, 142 Cal.Rptr.3d 824, 278 P.3d 1182 [ Estrada applies to changes in the law "mitigating the punishment for a particular criminal offense " (italics added) ].)19
Further, the logic of Estrada does not support a retroactive application of Proposition 57. (See Cervantes , supra , 9 Cal.App.5th at p. 601, 215 Cal.Rptr.3d 174.) As the Cervantes court explained, "We find the rationale underlying Estrada ... inapplicable to the procedural changes implemented *15by *704Proposition 57. While Proposition 57 will have a substantive impact on time in custody in some cases-sometimes a big impact-the transfer procedure required under ... section 707 does not resemble the clear-cut reduction in penalty involved in Estrada ." ( Ibid. )
To the Cervantes court's observations, we would add that, much like the statutes at issue and Brown and Conley , we cannot say with any confidence that the voters clearly would have intended the "fundamental policy shift," ( Cervantes , supra , 9 Cal.App.5th at p. 605, 215 Cal.Rptr.3d 174 ) brought about by the enactment of Proposition 57 to be applied to cases filed in Adult Court prior to the proposition's effective date. That is because, as with the statutory scheme at issue in Conley , applying Proposition 57 to such cases would require much more than simply substituting in a more lenient sentence upon a defendant's conviction. (See Conley , supra , 63 Cal.4th at p. 660, 203 Cal.Rptr.3d 622, 373 P.3d 435.)
For example, in Vela , supra , 11 Cal.App.5th 68, 218 Cal.Rptr.3d 1, prior to the effective date of Proposition 57, the People charged a juvenile defendant in Adult Court and a jury found the defendant guilty of several crimes, including murder. ( Vela , at p. 71, 218 Cal.Rptr.3d 1.) While the defendant's case was pending on appeal, Proposition 57 became effective. ( Vela , at p. 72, 218 Cal.Rptr.3d 1.) The Vela court concluded that Estrada applied and that Proposition 57 applied retroactively to defendant's case. ( Vela , at p. 72, 218 Cal.Rptr.3d 1.) Accordingly, the Vela court was tasked with determining "what should happen with [defendant's] judgment." ( Id. at p. 81, 218 Cal.Rptr.3d 1.) The defendant argued that his convictions should be reversed. ( Ibid. ) The Vela court disagreed, reasoning: "The jury's convictions, as well as its true findings as to the sentencing enhancements, will remain in place. Nothing is to be gained by having a 'dispositional hearing,' or effectively a second trial, in the juvenile court." ( Ibid. ) After rejecting the People's argument that the failure to provide a transfer hearing constituted harmless error, the Vela court stated that it would "seek to strike a middle ground." ( Ibid. ) Accordingly, the Vela court conditionally reversed the judgment of the Adult Court and remanded the matter to the Juvenile Court with directions to hold a transfer hearing. ( Id. at p. 82, 218 Cal.Rptr.3d 1.)
The Vela court explained that "[w]hen conducting the transfer hearing, the [J]uvenile [C]ourt shall, to the extent possible, treat the matter as though the prosecutor had originally filed a juvenile petition in [J]uvenile [C]ourt and had then moved to transfer Vela's cause to [Adult Court]." ( Vela , supra , 11 Cal.App.5th at p. 82, 218 Cal.Rptr.3d 1.) The court further directed that the Adult Court judgment would be reinstated if "the [J]uvenile [C]ourt determines that it would have transferred [defendant] to [Adult Court]." ( Ibid. ) On the other hand, the Vela court concluded that "[if] the [J]uvenile [C]ourt determines that it would not have transferred [defendant] to [Adult Court], then [defendant's] criminal convictions and enhancements will be deemed to be *705juvenile adjudications as of that date." ( Id. at pp. 82-83, 218 Cal.Rptr.3d 1.) The competing arguments at play in Vela and that court's selection of the "middle ground" ( id. at p. 81, 218 Cal.Rptr.3d 1 ) demonstrate that, contrary to the straightforward sentence reduction that may be implemented where Estrada properly may be applied ( Conley , supra , 63 Cal.4th at p. 660, 203 Cal.Rptr.3d 622, 373 P.3d 435 ), applying Proposition 57 to cases pending in Adult Court or on appeal would, in many cases, be procedurally *16complex.20
Thus, we are unpersuaded by the Vela court's contention that in order not to provide retroactive effect to Proposition 57 "we would have to conclude that the electorate was motivated 'by a desire for vengeance' against [the defendant] and similarly situated minors." ( Vela , supra , 11 Cal.App.5th at p. 78, 218 Cal.Rptr.3d 1.) On the contrary, clearly a voter who agreed with Proposition 57's policy changes could also reasonably intend, for any number of reasons other than "vengeance" ( Estrada , supra , 63 Cal.2d at p. 745, 48 Cal.Rptr. 172, 408 P.2d 948 ), that the change in the law not apply to such defendants. For example, as the Mendoza court observed, such a voter might reasonably believe that judicial economy would not be best served by transferring a case from Adult Court to Juvenile Court after proceedings in Adult Court have already commenced. (See Mendoza , supra , 10 Cal.App.5th at pp. 351-352, 216 Cal.Rptr.3d 361 ["The voters could rationally conclude that applying Proposition 57 prospectively would serve the legitimate purpose of not overwhelming the juvenile courts with requests for fitness hearings by those who had already been convicted in adult court for crimes committed as juveniles"].) Thus, a voter might reasonably intend for the new law not to be applied to cases filed in Adult Court prior to the effective date of the proposition in order to avoid the procedural difficulties created by such an application. Plainly, such a voter would not be acting out of "vengeance." ( Estrada , at p. 745, 48 Cal.Rptr. 172, 408 P.2d 948.) In short, both the procedural difficulties with respect to how to apply Proposition 57 retroactively, as well as the existence of a legitimate motive that voters may have had for intending that the proposition apply only prospectively, support our conclusion that Estrada does not require a retroactive application of the new law. (See Conley , supra , 63 Cal.4th at pp. 658-660, 203 Cal.Rptr.3d 622, 373 P.3d 435.)
Accordingly, we conclude that Estrada and its progeny do not support the conclusion that Proposition 57 should be applied retroactively to Walker's case.
C. Applying Proposition 57 to Walker's case constitutes an improper retroactive application of the law
Having concluded that Proposition 57 may not be applied retroactively (see pt. III.B, ante ), we must consider whether the trial court's order is *706proper on the ground that it is premised on a prospective application of Proposition 57.21 Walker contends that the trial court properly applied Proposition 57 to his case because applying the proposition to a juvenile defendant who has not yet been tried in Adult Court constitutes a prospective application of the law.22
1. The test for determining whether a law is being applied retroactively or prospectively
In Tapia , supra , 53 Cal.3d 282, 279 Cal.Rptr. 592, 807 P.2d 434, the Supreme *17Court considered whether various changes in the criminal law made by Proposition 115 could be applied to crimes committed before the proposition's effective date. ( Tapia , at p. 286, 279 Cal.Rptr. 592, 807 P.2d 434.) After determining that the law could be applied only prospectively ( id. at p. 287, 279 Cal.Rptr. 592, 807 P.2d 434 ), the Supreme Court considered "what the terms 'prospective' and 'retrospective' mean." ( Id. at p. 288, 279 Cal.Rptr. 592, 807 P.2d 434.) The defendant in Tapia argued that a law is applied retroactively "if it is applied to the prosecution of a crime committed before the law's effective date." ( Ibid . ) The Tapia court agreed that "[f]or some types of laws, the test which [defendant] proposes is clearly appropriate." ( Ibid. ) Specifically, the Tapia court stated that "a law is retrospective if it defines past conduct as a crime, increases the punishment for such conduct, or eliminates a defense to a criminal charge based on such conduct." ( Ibid . )
However, the Tapia court reasoned that the defendant's "proposed test is not appropriate ... for laws which address the conduct of trials which have yet to take place , rather than criminal behavior which has already taken place." ( Tapia , supra , 53 Cal.3d at p. 288, 279 Cal.Rptr. 592, 807 P.2d 434, italics added.) Laws that address the conduct of trials may be applied irrespective of the date on which criminal conduct occurred. ( Ibid. ) Further, laws that address the conduct of trials, may be applied prospectively to the extent that "they relate to the procedure to be followed in the future ." ( Ibid. , italics added.) The Tapia court explained, "[I]t is evident that a law governing the conduct of trials is being applied 'prospectively' when it is applied to a trial occurring after the law's effective date, regardless of when the underlying crime was committed or the underlying cause of action arose." ( Id. at p. 289, 279 Cal.Rptr. 592, 807 P.2d 434, italics added.)
*707In explaining the distinction between prospective and retroactive statutes, the Tapia court distinguished People v. Hayes (1989) 49 Cal.3d 1260, 265 Cal.Rptr. 132, 783 P.2d 719 ( Hayes ), in which the court concluded that a statute that required the exclusion of certain prehypnotic evidence,23 could not be applied to a defendant where the hypnosis occurred prior to the effective date of the statute:
"[Defendant] also interprets our opinion in ... Hayes , supra , 49 Cal.3d 1260 [265 Cal.Rptr. 132, 783 P.2d 719], as supporting his position. It does not. In Hayes [,] we considered the effect of Evidence Code section 795, which requires the exclusion of prehypnotic testimony unless certain statutory procedures were followed at the time of hypnosis. As in our previous cases, we began by reaffirming the presumption that new statutes operate prospectively and proceeded to determine what 'prospective' operation meant in the case before us. We did not hold that the statute would apply, or not, based upon the date the alleged crime was committed. Instead, we looked to the date of the conduct regulated by the statute . Because the prehypnotic evidence in question predated the statute, we held that '[t]o invoke section 795 to exclude such evidence ... would be tantamount *18to giving the statute retroactive effect.' ( ... Hayes , supra , 49 Cal.3d at p. 1274 [265 Cal.Rptr. 132, 783 P.2d 719].) The past conduct to which the statute attached legal consequences was the use of hypnosis ; the date of the offense was irrelevant." ( Tapia , supra , 53 Cal.3d at p. 291, 279 Cal.Rptr. 592, 807 P.2d 434, italics added.)
The Tapia court then applied its definition of the terms "prospective" and "retrospective" in "determin[ing] which of Proposition 115's provisions may and may not be applied to the prosecution of crimes committed before the measure's effective date." ( Tapia , supra , 53 Cal.3d at p. 297, 279 Cal.Rptr. 592, 807 P.2d 434.) The Tapia court noted that the provisions in Proposition 115 fell into four categories: "(A) provisions which change the legal consequences of criminal behavior to the detriment of defendants; (B) provisions which address the conduct of trials; (C) provisions which clearly benefit defendants; and (D) a single provision which codifies existing law." ( Tapia , at p. 297, 279 Cal.Rptr. 592, 807 P.2d 434.)
After stating that laws that change the legal consequences of behavior to a defendant's detriment may not be applied to crimes committed before the proposition's effective date (category A) (Tapia , supra , 53 Cal.3d at pp. 298-299, 279 Cal.Rptr. 592, 807 P.2d 434 ), the Tapia court stated the following:
"Other provisions of Proposition 115 address the conduct of trials rather than the definition of, punishment for, or defenses to crimes. These provisions include section 2 ... which eliminates postindictment preliminary hearings; section 4 ... which *708gives the People the right to due process and a speedy trial; section 5 ... which provides that the Constitution shall not be construed to prohibit joinder, makes hearsay evidence admissible at preliminary hearings, and makes discovery reciprocal; sections 6, 7, and 7.5 ... which reform voir dire; sections 8, 15, 16, 17, and 18 ... which reform preliminary hearing procedures; section 19 ... which provides that the absence of cross-admissibility is not a ground for severance; section 20 ... which requires appointment of counsel who is ready to proceed; section 21 ... which provides that felony trials shall take place within 60 days of arraignment; section 22 ... which authorizes continuances to maintain joinder; sections 23, 24, 25, and 27 ... which reform discovery procedures and provide for reciprocal discovery; and section 28 ... which provides for appellate review of trial dates and continuances." ( Id. at p. 299, 279 Cal.Rptr. 592, 807 P.2d 434.)
As the quotation indicates, the Tapia court defined as provisions "address [ing ] the conduct of trials" ( Tapia , supra , 53 Cal.3d at p. 299, 279 Cal.Rptr. 592, 807 P.2d 434, italics added), numerous changes in the law governing pretrial proceedings (e.g., the elimination of postindictment preliminary hearings, proceedings governing the admission of hearsay at preliminary hearings, and reciprocal discovery procedures). ( Ibid. ) The Tapia court concluded that "certain [of these] provisions addressing the conduct of trials," ( id. at p. 286, 279 Cal.Rptr. 592, 807 P.2d 434, italics added) could be applied in the prosecutions of crimes committed prior to Proposition 115's effective date. ( Tapia , at p. 286, 279 Cal.Rptr. 592, 807 P.2d 434.)
In addressing which of the provisions addressing the conduct of trials could be applied to the defendant, the Tapia court noted that the defendant had "advanced several arguments in an effort to show that application of such provisions in his case, even though addressed on their face *19to the conduct of future trials and not to past criminal behavior, will nevertheless be 'retrospective' as applied to him." ( Tapia , supra , 53 Cal.3d at p. 299, 279 Cal.Rptr. 592, 807 P.2d 434.) The Tapia court rejected the defendant's argument that changes to procedures governing voir dire could not be applied to him,24 since voir dire had yet to commence in his trial .25 ( Tapia , at pp. 299-300, 279 Cal.Rptr. 592, 807 P.2d 434.)
However, and critical for this case, the Tapia court concluded that Proposition 115's reciprocal discovery provisions could not properly be applied prospectively to compel the production of evidence obtained by defense counsel before the effective date of the proposition . The Tapia court *709reasoned that use of the new law in this context would in fact constitute an impermissible retroactive application of Proposition 115:
"Application of the discovery provisions to compel production of evidence obtained by defense counsel before Proposition 115's effective date would be retroactive under the principles we have already discussed. This is because counsel can only be guided, while conducting an investigation, by the discovery rules then in force." ( Tapia , supra , 53 Cal.3d at p. 300, 279 Cal.Rptr. 592, 807 P.2d 434.)26
In the wake of Tapia , the Supreme Court has made clear that "a change in procedural law is not retroactive when applied to proceedings that take place after its enactment. " ( People v. Sandoval (2007) 41 Cal.4th 825, 845, 62 Cal.Rptr.3d 588, 161 P.3d 1146, italics added ( Sandoval ).)
For example, in People v. Ledesma (2006) 39 Cal.4th 641, 47 Cal.Rptr.3d 326, 140 P.3d 657 ( Ledesma ), the Supreme Court considered whether a change in the law reducing the number of peremptory challenges that each side could employ in a capital trial could be applied lawfully to the defendant. ( Id. at p. 663, 47 Cal.Rptr.3d 326, 140 P.3d 657.) The amendment to the law became effective while the defendant was awaiting retrial. ( Ibid. ) Specifically, the law became effective after "pretrial proceedings-including motions and discovery- [had begun] in his retrial," but prior to the selection of the jury in the retrial. ( Ibid. ) The Ledesma court held that reducing the number of peremptory challenges that the parties could exercise was not an improper retroactive application of the statute because the conduct regulated by the statute-the selection of jurors-had yet to occur:
*20"We reject defendant's argument that application of [the new law] to his case is retroactive because the pretrial portions of his trial began before that statute went into effect. The operative date for determining prospective application of a statute is the 'date of the conduct regulated by the statute.' ( Tapia ..., supra , 53 Cal.3d at p. 291 [279 Cal.Rptr. 592, 807 P.2d 434] ; see [ Hayes , supra ,] 49 Cal.3d [at p. 1274, 265 Cal.Rptr. 132, 783 P.2d 719] [holding that a new statute specifying conditions under which the testimony of a witness who has undergone hypnosis may be admitted could not be applied in a retrial after the effective date of the statute when the witness had been interviewed under hypnosis before the effective date of the statute].) [The new law] governs the conduct of the jury selection portion of the trial. Therefore, application of the statute that was in effect at the time defendant's jury was selected is a proper, prospective application of the statute." ( Id. at p. 664, 47 Cal.Rptr.3d 326, 140 P.3d 657.)
*7102. Applying Proposition 57 to Walker's case constitutes an impermissible retroactive application of Proposition 57
It is undisputed that, prior to the effective date of Proposition 57, the People properly filed charges against Walker in Adult Court pursuant to former section 707, subdivision (d).27 As outlined in part III.A.1, ante , "Proposition 57 eliminated the People's ability to directly file charges against a juvenile [defendant] in adult court ...." ( Lara , supra , 9 Cal.App.5th at p. 758, 215 Cal.Rptr.3d 456, italics added; see Cervantes , supra , 9 Cal.App.5th at p. 596, 215 Cal.Rptr.3d 174 ["After the passage of Proposition 57, the charging instrument for all juvenile crimes must be filed in juvenile court" (italics added) ].) Thus, to apply Proposition 57's new filing provisions to conclude that a case properly filed in Adult Court before Proposition 57's effective date must be transferred to Juvenile Court would be a retroactive application of Proposition 57 under Tapia . (See Tapia , supra , 53 Cal.3d at p. 300, 279 Cal.Rptr. 592, 807 P.2d 434 ["Application of the discovery provisions to compel production of evidence obtained by defense counsel before Proposition 115's effective date would be retroactive" (italics added) ].) Stated differently, "the conduct regulated by [Proposition 57]" ( id. at p. 291, 279 Cal.Rptr. 592, 807 P.2d 434, discussing Hayes ) is the filing of charges against a juvenile defendant, and thus, Proposition 57's changes to the law governing the filing of charges may not be applied to cases properly filed in Adult Court "before the effective date of the statute." ( Ledesma , supra , 39 Cal.4th at p. 664, 47 Cal.Rptr.3d 326, 140 P.3d 657, discussing Hayes , italics added.)
Conversely, because the amendments to sections 602 and 707 brought about by Proposition 57 pertain to the filing of criminal charges, as applied to Walker, they do not " 'relate to the procedure to be followed in the future ' " ( Tapia , supra , 53 Cal.3d at p. 288, 279 Cal.Rptr. 592, 807 P.2d 434, italics added) and do not "appl[y] to proceedings that [will] take place after its enactment." ( Sandoval , supra , 41 Cal.4th at p. 845, 62 Cal.Rptr.3d 588, 161 P.3d 1146, italics added.) Criminal charges were filed against Walker well before the enactment of Proposition 57. (Compare with Tapia , at pp. 286, 299, 279 Cal.Rptr. 592, 807 P.2d 434 [changes to law governing voir dire may be applied prospectively *21where voir dire has not occurred]; and Ledesma , supra , 39 Cal.4th at p. 664, 47 Cal.Rptr.3d 326, 140 P.3d 657 [changes to law governing jury selection may be applied prospectively where jury selection has not occurred].)
While Walker suggests that Tapia provides that the application of a law is necessarily prospectively so long as the trial has not begun, Tapia is clear that applying a change in the law to a pretrial procedure that has already occurred constitutes an impermissible retroactive application of the law. ( Tapia , supra , 53 Cal.3d at p. 300, 279 Cal.Rptr. 592, 807 P.2d 434 [applying change in law mandating reciprocal discovery to discovery obtained prior to the change in the law *711constitutes a retroactive application of the law].) Further, all of the cases cited in Walker's brief in support of his contention that Proposition 57 may be applied in his case are distinguishable because they involve the prospective application of a statute to a procedure that will occur in the future . For example, in Bourquez v. Superior Court (2007) 156 Cal.App.4th 1275, 68 Cal.Rptr.3d 142 ( Bourquez ), the Court of Appeal concluded that a change in the law occasioned by Proposition 83 to provide for the indeterminate commitment of persons committed under the Sexual Violent Predator Act (§ 6600) could prospectively be applied to individuals whose commitment proceedings were pending at the time of the effective date of the change in the law. ( Bourquez , at p. 1289, 68 Cal.Rptr.3d 142.) The Bourquez court explained that " 'the critical question for determining retroactivity usually is whether the last act or event necessary to trigger application of the statute occurred before or after the statute's effective date.' " ( Id. at p. 1288, 68 Cal.Rptr.3d 142.) The Bourquez court concluded that the last event necessary to trigger the application of the statute at issue in that case would occur at the time of the commitment , and thus, after the passage of Proposition 83:
"In determining whether someone is [a sexually violent predator under the law], the last event necessary is the person's mental state at the time of the commitment. For pending petitions, the person's mental state will be determined after the passage of Proposition 83, at the time of commitment." ( Bourquez , at p. 1289, 68 Cal.Rptr.3d 142.)
Similarly, in John L. v. Superior Court (2004) 33 Cal.4th 158, 14 Cal.Rptr.3d 261, 91 P.3d 205 ( John L. ), the Supreme Court concluded that certain changes in the law brought about by Proposition 21 pertaining to the standard of proof and the admissibility of evidence in juvenile probation proceedings conducted pursuant to section 777 could lawfully be applied to future proceedings . ( John L. , at p. 171, 14 Cal.Rptr.3d 261, 91 P.3d 205.) The John L. court reasoned, "Proposition 21's standard of proof and evidentiary provisions concern the conduct and procedure to be followed in future section 777 proceedings, i.e., juvenile probation violation hearings held after [the effective date of Proposition 21]." ( Ibid. , italics added; see also In re Chong K. (2006) 145 Cal.App.4th 13, 18-19, 51 Cal.Rptr.3d 350 ( Chong ) [relying on John L. and concluding that "Proposition 21's amendment to section 781 [governing requests to seal juvenile records] applies to all petitions to seal juvenile records brought under that statute on or after [the effective date of Proposition 21], regardless of when the underlying offenses occurred" (italics added) ].)28
*712Strauch v. Superior Court (1980) 107 Cal.App.3d 45, 165 Cal.Rptr. 552 *22( Strauch ),29 is not to the contrary. In Strauch , a plaintiff who filed a medical malpractice complaint failed to attach to the complaint a certificate of merit, as had been mandated under the law at the time of the filing of the complaint. ( Strauch , at p. 47, 165 Cal.Rptr. 552.) The defendants moved to strike the complaint, and the trial court granted plaintiff's motion for relief from the late filing for mistake of law pursuant to Code of Civil Procedure section 473. ( Strauch , at p. 47, 165 Cal.Rptr. 552.) After the trial court's ruling, but while the defendant's petition for writ of mandate challenging the trial court's ruling remained pending , the law requiring the filing of the certificate of merit at the time of the filing of the complaint was amended in such a way so as to "validate" the timing of the plaintiff's filing of the complaint. ( Id. at p. 48, 165 Cal.Rptr. 552.) The Court of Appeal concluded that a prospective application of the new statute cured the plaintiff's filing and the court was not required to consider the propriety of the trial court's ruling under Code of Civil Procedure section 473. ( Strauch , at p 49, 165 Cal.Rptr. 552.) Thus, in Strauch , the validity of the procedural action at issue remained pending at the time of the effective date of the new law. In this case, in contrast, the filing of the accusatory pleading against Walker pursuant to former section 707, subdivision (d) occurred more than four years prior to Proposition 57's repeal of that provision.
In sum, as outlined above, Proposition 57 changes the law governing a procedural event that had already been fully completed in this case as of the effective date of Proposition 57-the filing of charges against Walker. Applying Proposition 57 to Walker's case would thus constitute an improper retroactive application of the law because it would "attach[ ] new legal consequences to ... an event ... that was completed before the law's effective date." ( Bourquez , supra , 156 Cal.App.4th at p. 1288, 68 Cal.Rptr.3d 142.) Such an application is improper under Tapia and its progeny because, in filing charges against Walker, the People could "only be guided ... by the [law] then in force." ( Tapia , supra , 53 Cal.3d at p. 300, 279 Cal.Rptr. 592, 807 P.2d 434.)
Accordingly, we conclude that the trial court's application of Proposition 57 to Walker's case constitutes an improper retroactive application of the proposition.
*7133. We respectfully disagree with the conclusions of the Courts of Appeal in Cervantesand Lara that a prospective application of Proposition 57 requires that a fitness hearing be held in cases directly filed in Adult Court prior to the effective date of Proposition 57
We have carefully considered the decisions of the Courts of Appeal in Cervantes *23and Lara concluding that Proposition 57 properly applies prospectively to cases directly filed in Adult Court before the effective date of Proposition 57. (See Cervantes , supra , 9 Cal.App.5th at p. 602, 215 Cal.Rptr.3d 174 ; Lara , supra , 9 Cal.App.5th at p. 774-775, 215 Cal.Rptr.3d 456.) We respectfully disagree with the reasoning and conclusions in both cases.
In Cervantes , the Court of Appeal concluded that "applied prospectively, Proposition 57 requires a fitness hearing before a juvenile felon is 'tried in Adult Court' initially or on remand." ( Cervantes , supra , 9 Cal.App.5th at p. 602, 215 Cal.Rptr.3d 174, capitalization & italics omitted, quoting Prop. 57, § 2.) In support of this conclusion, the Cervantes court noted that both the uncodified statement of purpose and intent in section 2 of Proposition 57 as well as the Legislative Analyst's summary of the proposition refer to the law as changing whether a juvenile could be "tried in adult court." (Prop. 57, § 2 ["In enacting this act, it is the purpose and intent of the people of the State of California to ... [r]equire a judge, not a prosecutor, to decide whether juveniles should be tried in adult court "] (italics added), (Voter Guide, supra , analysis of Prop. 57 by Legis. Analyst, p. 56 ["the only way a youth could be tried in adult court is if the juvenile court judge in the hearing decides to transfer the youth to adult court" (italics added) ].)) From such statements, the Cervantes court concluded, "the phrase, 'tried in adult court'-or the prospect of being tried in adult court upon the filing of a transfer motion-appears to be the trigger for a juvenile's right to a fitness hearing." ( Cervantes , at p. 602, 215 Cal.Rptr.3d 174 ; see also Lara , supra , 9 Cal.App.5th at pp. 776-777, 215 Cal.Rptr.3d 456 [employing similar reasoning].)
The difficulty with this reasoning is that it is unmoored to any of the operative text of Proposition 57. As the Cervantes court acknowledged, while statements of intent or purpose "in an uncodified section do not confer power, determine rights, or enlarge the scope of a measure, they properly may be utilized as an aid in construing a statute." ( Cervantes , supra , 9 Cal.App.5th at p. 604, 215 Cal.Rptr.3d 174.) However, such provisions are "not intended to be a substantive part of the code section or general law that the bill enacts ...." ( People v. Allen (1999) 21 Cal.4th 846, 858, fn. 13, 89 Cal.Rptr.2d 279, 984 P.2d 486 ; accord 1A Sutherland, Statutory Construction (7th ed.) § 20:3.) In addition, while we have no quarrel with the Cervantes court's statement that "the *714Legislative Analyst's interpretation" of a statute may be useful in determining "voter intent" ( Cervantes , at p. 604, 215 Cal.Rptr.3d 174 ), the plain text of a statute must prevail over unenacted language in legislative history. (See In re Cervera (2001) 24 Cal.4th 1073, 1079-1080, 103 Cal.Rptr.2d 762, 16 P.3d 176 [declining to give effect to statements in legislative history concerning effect of Three Strikes law because "it was the Three Strikes law that was enacted, not any of the documents within its legislative or initiative history. A statute, of course, must prevail over any summary [in the legislative history]".)
Neither the Lara court nor the Cervantes court cites to any language in the operative text of Proposition 57 stating that a juvenile may no longer be tried in Adult Court without a transfer hearing. That is because there is no such language. As discussed above, Proposition 57 eliminated the People's ability to directly file charges against a juvenile defendant in Adult Court. (See pt. III.A.1, ante .) If the text of Proposition 57 provided that a juvenile may no longer be tried in Adult Court, then we might agree with the Lara and Cervantes courts that, under Tapia , the change in the law would apply to cases not *24yet tried. (See Tapia , supra , 53 Cal.3d at p. 289, 279 Cal.Rptr. 592, 807 P.2d 434 ["a law governing the conduct of trials is being applied 'prospectively' when it is applied to a trial occurring after the law's effective date" (italics added) ].) However, absent such text, we cannot agree with the courts in Lara and Cervantes that Proposition 57 may properly be applied prospectively to cases filed in Adult Court prior to the effective date of the proposition.
The remainder of the arguments offered by the Cervantes and Lara courts are also unpersuasive. The Cervantes court suggested that Proposition 57 may be applied to cases pending in Adult Court at the time the proposition became effective for the following reason:
" Section 707 describes its reach broadly, indicating it applies '[i]n any case in which a minor is alleged to be a person described in Section 602.' ( Welf. & Inst. Code, § 707, subd. (a)(1), italics added.) We see nothing in Welfare and Institutions Code section 707 that requires the allegation to be pending in [J]uvenile [C]ourt at the time of the fitness hearing ." ( Cervantes , supra , 9 Cal.App.5th at p. 602, 215 Cal.Rptr.3d 174, second italics added.)
However, section 707, subdivision (a)(1) further provides:
"In any case in which a minor is alleged to be a person described in Section 602 by reason of the violation, when he or she was 16 years of age or older, of any felony criminal statute, or of an offense listed in subdivision (b) when he or she was 14 or 15 years of age, the district attorney or other appropriate prosecuting officer may make a motion to transfer the minor from juvenile court to a court of criminal jurisdiction ." (Italics added.)
The italicized text above makes clear that a motion to transfer under section 707 applies where the matter is "pending in [J]uvenile [C]ourt" ( *715Cervantes , supra , 9 Cal.App.5th at p. 602, 215 Cal.Rptr.3d 174 ). Otherwise, there would be no need for the prosecuting attorney to make a motion to transfer the minor from Juvenile Court to Adult Court.
The Cervantes court also stated that the uncodified provisions of Proposition 57 such as section 5 (mandating that Prop. 57 be "broadly construed to accomplish its purposes") and section 9 (stating that Prop. 57 shall be "liberally construed to effectuate its purposes") support the conclusion that Proposition 57 is to be applied to cases filed in Adult Court before the effective date of the proposition. ( Cervantes , supra , 9 Cal.App.5th at p. 604, 215 Cal.Rptr.3d 174 ). As discussed above, to rely on such broad principles of interpretation, in the absence of any statutory text supporting a retroactive application of the statute, is contrary to the Supreme Court's admonishment not to "infer retroactive intent from vague phrases and broad, general language." ( Brown , supra , 54 Cal.4th at p. 319, 142 Cal.Rptr.3d 824, 278 P.3d 1182.) Indeed, the Supreme Court has specifically rejected such reasoning. ( DiGenova v. State Board of Education (1962) 57 Cal.2d 167, 173, 18 Cal.Rptr. 369, 367 P.2d 865 ["The statement in the Education Code that its provisions are to be liberally construed with the view to effect its objects and promote justice (§ 2) cannot be interpreted as a declaration that any of its sections is to be given retroactive effect"].)
Similarly, the Cervantes court stated that the tenet of statutory interpretation that courts must "read a statute in a manner to effectuate its underlying purpose," ( Cervantes , supra , 9 Cal.App.5th at p. 604, 215 Cal.Rptr.3d 174 ) is "significant, [and] indeed controlling." ( Ibid. ) The Supreme Court has rejected similar reasoning:
*25"[D]efendants' claim that the 'remedial' purpose of the measure necessarily demonstrates that the electorate must have intended that the proposition apply retroactively cannot be sustained. Although the 'findings and declaration of purpose' included in the proposition clearly indicate that the measure was proposed to remedy ... perceived inequities ..., such a remedial purpose does not necessarily indicate an intent to apply the statute retroactively. Most statutory changes are, of course, intended to improve a preexisting situation and to bring about a fairer state of affairs, and if such an objective were itself sufficient to demonstrate a clear legislative intent to apply a statute retroactively, almost all statutory provisions and initiative measures would apply retroactively rather than prospectively." ( Evangelatos , supra , 44 Cal.3d at p. 1213 [246 Cal.Rptr. 629, 753 P.2d 585].)
We are also unpersuaded by the Cervantes court's related reasoning that Proposition 57 must be applied to cases filed in Adult Court prior to its effective date in order to effectuate the "fundamental policy shift" of the proposition's "rejection of the concept of mandatory direct filing" ( Cervantes , supra , 9 Cal.App.5th at p. 605, 215 Cal.Rptr.3d 174 ), and to further the electorate's *716"[a]meliorative [i]ntent" ( id. at p. 605, 215 Cal.Rptr.3d 174, italics omitted). With respect to the first rationale, the Cervantes court cited no authority, and we are aware of none, that supports the conclusion that the magnitude of the public policy change caused by a new law is relevant in determining whether a change in the law may be applied to a procedure that has already occurred in the case. In our view, the second rationale ("ameliorative intent") echoes Estrada , which, as the Cervantes court concluded, is improper. (Compare Cervantes , at p. 595, 215 Cal.Rptr.3d 174 ["the statutory amendments under Proposition 57 do not amount to a reduction of a penalty and are not subject to retroactive application under Estrada "] with id. at pp. 606-607, 215 Cal.Rptr.3d 174 [stating that the opportunity for a transfer hearing "while not a 'mitigation of penalty' in the Estrada sense, must be recognized as ameliorative in intent, and sometimes in substance"].)
We also do not find the reasoning of the Lara court to be convincing. After discussing the Supreme Court's decision in Tapia , the Lara court reasoned:
"The legislative changes at issue in this petition fit easily into this framework. Requiring a juvenile judge to assess whether real party in interest is tried in adult court strikes us as a 'law governing the conduct of trials.' ( Tapia , supra , 53 Cal.3d at p. 289, 279 Cal.Rptr. 592, 807 P.2d 434.) Because Proposition 57 can only apply to trials that have yet to occur, it can only be applied prospectively." ( Lara , supra , 9 Cal.App.5th at pp. 774-775, 215 Cal.Rptr.3d 456.)
To begin with, the Lara court's analysis appears to assume that all laws governing the "conduct of trials," are laws pertaining to "trials that have yet to occur." ( Lara , supra , 9 Cal.App.5th at pp. 774-775, 215 Cal.Rptr.3d 456.) However, as discussed above (see pt. III.C.1, ante ), Tapia makes clear that the category of laws governing "the conduct of trials" includes many pretrial procedures, such as reciprocal discovery procedures. ( Tapia , supra , 53 Cal.3d at p. 299, 279 Cal.Rptr. 592, 807 P.2d 434.) Tapia also makes clear that the application of a change in the law to an event that has already occurred in a case, is a retroactive application of the law. ( Tapia , at p. 300, 279 Cal.Rptr. 592, 807 P.2d 434 [to apply change in the law governing reciprocal discovery provisions to discovery obtained prior to the effective date of the changed *26law "would be retroactive under the principles we have already discussed"].) Thus, as discussed above (see pt. III.C.2, ante ), to apply Proposition 57's change in the law governing the filing of charges against juveniles to filings that had occurred prior to the effective date of the changed law is a retroactive application of the proposition. (See Tapia , at p. 300, 279 Cal.Rptr. 592, 807 P.2d 434.)
We are similarly unconvinced by the Lara court's dismissal of the People's contention in that case, which we find persuasive, that Proposition 57 may not be applied prospectively to the procedural aspects of a case that have already occurred, such as the direct filing of the case in Adult Court, because such an application is, in fact, a retroactive application of the law. In rejecting this contention, the Lara court reasoned as follows:
"[T]he People reason that *717'Proposition 57's procedural changes can only be applied to "new" and "future" proceedings [citation] and cannot be applied to procedural aspects that have already taken place, such as the previous direct-filing of a case ....' [¶] This position is unavailing. Although real party in interest is now under the jurisdiction of the [J]uvenile [C]ourt, the People may move to have him transferred to [A]dult [C]ourt if they think he meets the criteria for trial there. ( ... § 707, subd. (a).) Even assuming the decision to directly file a complaint against real party in interest in [A]dult [C]ourt is in fact the last act before Proposition 57 can be applied, the People's position fails because they have not identified how asking them to get the [J]uvenile [C]ourt's permission before proceeding to a final adjudication in adult court 'attaches new legal consequences to, or increases a party's liability for, an event, transaction, or conduct that was completed before the law's effective date.' " ( Lara , supra , 9 Cal.App.5th at p. 775, 215 Cal.Rptr.3d 456.)
To begin with, the Lara court's unexplained assertion that the real party was "now under the jurisdiction of the [J]uvenile [C]ourt" is conclusory, ( Lara , supra , 9 Cal.App.5th at p. 775, 215 Cal.Rptr.3d 456 )30 and we are not persuaded by the Lara court's suggestion that Proposition 57 requires the People to get "permission" from the Juvenile Court before proceeding to a "final adjudication" in a case that was properly filed in Adult Court prior to the effective date of the proposition. ( Lara , at p. 775, 215 Cal.Rptr.3d 456.) On the contrary, as we have explained, Proposition 57 changes the court in which the People may file criminal charges, and in that way alters where the People may commence a proceeding, rather than barring the People from proceeding to a "final adjudication" ( Lara , at p. 775, 215 Cal.Rptr.3d 456, italics added) in Adult Court. Finally, contrary to the Lara court, we conclude that applying Proposition 57 to cases properly filed in Adult Court under prior law does attach a new legal consequence to an event completed prior to the change in the law. ( Lara , at p. 775, 215 Cal.Rptr.3d 456.) Specifically, such application attaches a new legal consequence to the prior proper filing of charges in Adult Court, an event completed prior to the change in the law, by invalidating the filing and transferring the matter back to Juvenile Court.
Finally, neither the Cervantes court nor the Lara court identified any procedural mechanism in Proposition 57 by which an *27Adult Court may transfer to the Juvenile Court a case that was pending in Adult Court as of the effective date of the proposition. As discussed above, the Lara court merely asserted that the real party was now under the jurisdiction of the Juvenile Court (Lara , supra , 9 Cal.App.5th at p. 775, 215 Cal.Rptr.3d 456 ), and the Cervantes *718court looked to two statutes, section 604 and Penal Code section 1170.17,31 as "analogue[s]," that could "provide a procedural framework for a transfer to juvenile court." ( Cervantes , supra , 9 Cal.App.5th at pp. 613-614, 215 Cal.Rptr.3d 174.) In our view, the absence of any mechanism within Proposition 57 to effectuate such transfers further demonstrates that the proposition was not intended to be applied to cases filed in Adult Court prior to the effective date of the proposition.
In short, the procedure approved in Cervantes and Lara -the transfer of a minor's case from Adult Court to Juvenile Court to permit the People to bring a motion to transfer the case back to Adult Court under the new law-does not constitute a proper prospective application of Proposition 57 . Rather such a procedure is premised on the combination of an impermissible retroactive application of Proposition 57 to invalidate a properly direct filed case under the former law and the borrowed "procedural framework" ( Cervantes , supra , 9 Cal.App.5th at p. 613, 215 Cal.Rptr.3d 174 ) of a law outside of Proposition 57 to transfer the case from the Adult Court to the Juvenile Court. Because we see nothing in either Proposition 57 or California law that would justify or require such transfers, we decline to follow the Cervantes and Lara courts. (See Taxpayers to Limit Campaign Spending v. Fair Pol. Practices Com. (1990) 51 Cal.3d 744, 772, 274 Cal.Rptr. 787, 799 P.2d 1220 [refusing to "usurp the legislative role, creating, in the worst scenario, a Frankenstein's monster whose existence the voters never contemplated"].)32
*28*719D. The Adult Court continues to have jurisdiction over Walker, notwithstanding Proposition 57's amendment of section 602
Walker argues in the alternative, in an undeveloped argument, that "[u]nder the language of [ § 602 ], the moment Proposition 57 became effective, all juvenile [defendants] prosecuted in [Adult Court] without a transfer hearing fell under the jurisdiction33 of the [J]uvenile [C]ourt." Walker's claim raises an issue of statutory interpretation, which we review de novo, applying the principles outlined in part III.B.1, ante .
As noted previously (see part III.A.1, ante ), as amended by Proposition 57, section 602 provides:
"Except as provided in Section 707, any person who is under 18 years of age when he or she violates any law of this state or of the United States or any ordinance of any city or county of this state defining crime other than an ordinance establishing a curfew based solely on age, is within the jurisdiction of the [J]uvenile [C]ourt, which may adjudge such person to be a ward of the court." (Italics added.)
To begin with, while section 602 describes those persons who are within the jurisdiction of the Juvenile Court, section 602 does not state that such persons are exclusively within the jurisdiction of the Juvenile Court. (See Cervantes , supra , 9 Cal.App.5th at p. 598, 215 Cal.Rptr.3d 174 [stating that section 602 *720"does not use the term 'exclusive' "].) Nor does section 602 contain any express restrictions on the jurisdiction of the Adult Court . (See Cervantes , at p. 598, 215 Cal.Rptr.3d 174 [rejecting juvenile defendant's contention that section 602"gives the [J]uvenile [C]ourt 'exclusive jurisdiction' over his case and the cases of all juvenile [defendants] whose cases are not yet final on appeal-at least until a fitness hearing is conducted" (fn. omitted) ].) *29Further, in light of the reference to section 707 in section 602, section 602 is best interpreted as providing that "[a]fter the passage of Proposition 57, the charging instrument for all juvenile crimes must be filed in juvenile court," ( Cervantes , supra , 9 Cal.App.5th at p. 596, 215 Cal.Rptr.3d 174, citing § 602, italics added) and that a prosecutor may file a "motion to transfer," ( § 707, subd. (a)(1) ) the case from Juvenile Court to Adult Court. We are unpersuaded by Walker's contentions that interpreting section 602 as providing that the Adult Court lacks jurisdiction over his case is necessary in order to further the voters' intent "that more juveniles be rehabilitated,"34 for all of the reasons discussed in part III.C, ante , in connection with our discussion of whether the application of Proposition 57 to Walker's case to require that the case be transferred from Adult Court to Juvenile Court would constitute a prospective application of the provisions enacted under the proposition. In short, we agree with the Cervantes court that section 602 does not "oust the [Adult Court] of jurisdiction," ( Cervantes , at p. 599, 215 Cal.Rptr.3d 174 ) in a case already pending in Adult Court under former law. (See ibid. ["Here, [Adult Court] lawfully assumed jurisdiction under pre-Proposition 57 law and retained jurisdiction throughout the trial; section 602 does not oust the criminal division of jurisdiction upon remand after an appeal"].)
Accordingly, we conclude that the Adult Court continues to have jurisdiction over Walker, notwithstanding Proposition 57's amendment of section 602.
E. Failing to apply Proposition 57 to Walker's case does not constitute a denial of equal protection of the law
Walker contends that to fail to apply Proposition 57 to him and other "minors like him," would violate his right to equal protection under the state and federal constitutions. We apply the de novo standard of review to this claim. (See Yohner v. California Dept. of Justice (2015) 237 Cal.App.4th 1, 11-12, 187 Cal.Rptr.3d 550 [applying de novo standard of review to claim that law violated " 'equal protection principles' " ( id. at p. 11, 187 Cal.Rptr.3d 550 ) ].)
*7211. Governing law
Both the United States Constitution and the California Constitution guarantee the equal protection of the laws. ( U.S. Const., 14th Amend., § 1; Cal. Const., art. I, § 7 ; see In re Evans (1996) 49 Cal.App.4th 1263, 1270, 57 Cal.Rptr.2d 314 [noting that "(t)he scope and effect of the two clauses is the same"].)
"The concept of equal protection recognizes that persons who are similarly situated with respect to a law's legitimate purposes must be treated equally. [Citation.] Accordingly, ' "[t]he first prerequisite to a meritorious claim under the equal protection clause is a showing that the state has adopted a classification that affects two or more similarly situated groups in an unequal manner." ' [Citation.] 'This initial inquiry is not whether persons are similarly situated for all purposes, but "whether they are similarly situated for purposes of the law challenged." ' " ( Brown , supra , 54 Cal.4th at 328, 142 Cal.Rptr.3d 824, 278 P.3d 1182.) "The second step is determining whether there is a *30sufficient justification for the unequal treatment. The level of justification needed is based on the right implicated. When the disparity implicates a suspect class or a fundamental right, strict scrutiny applies. [Citation.] When no suspect class or fundamental right is involved, the challenger must demonstrate that the law is not rationally related to any legitimate government purpose." ( Mendoza , supra , 10 Cal.App.5th at p. 350, 216 Cal.Rptr.3d 361.)
2. Application
Walker contends that it would violate equal protection principles to treat him differently "from those minors who are alleged to have committed analogous crimes, but whose alleged offenses occurred after November 8, 2016." In addition to comparing himself to the class of defendants who committed offenses after the adoption of Proposition 57, Walker also appears to contend that it violates equal protection principles to treat juvenile defendants differently "based solely on the date on which a felony complaint against them was filed in superior court." (Italics added.)
We assume, strictly for purposes of this decision, that Walker is similarly situated to those juveniles who committed offenses and/or had felony complaints filed against them after the effective date of Proposition 57. (Compare Cervantes , supra , 9 Cal.App.5th at p. 598, fn. 38, 215 Cal.Rptr.3d 174 [defendant who committed crimes and who had been convicted of crimes in Adult Court prior to enactment of Proposition 57 "is not similarly situated with a juvenile felon who committed his crimes after Proposition 57 was enacted" (italics added) ]; with Mendoza , supra , 10 Cal.App.5th at p. 350, 216 Cal.Rptr.3d 361 [concluding defendant challenging Proposition 57 on equal protection grounds who had previously suffered a conviction in Adult Court "is similarly situated with a class of hypothetical *722individuals who are 16 or 17 years old and accused of crimes that could result in transfer to adult court, but whose trials had not commenced before Proposition 57 became effective" (italics added) ].)
With respect to the second prong of our equal protection analysis, we reject Walker's undeveloped assertion that "[g]iven that children have fundamental rights ... any disparate treatment of real party and those minors whose alleged offenses came after the passage of Proposition 57 must be justified under strict scrutiny." The classification that Walker contends violates equal protection is not one based on age , but rather, is one based on when a crime was committed or a complaint was filed . Further, while we agree with Walker that "children have fundamental rights," Walker fails to establish that Proposition 57 impinges on any of those fundamental rights.
Accordingly, we consider whether there is any rational basis justifying a prospective application of the law. Clearly, there is. As stated previously (see pt. III.B.4.b, ante ), a rational voter could have concluded that a prospective application of the law would serve the legitimate goal of judicial economy by avoiding the invalidation of proceedings already conducted in Adult Court for those juvenile defendants against whom the People legally and properly directly filed accusatory pleadings in Adult Court prior to the effective date of Proposition 57. (See Cervantes , supra , 9 Cal.App.5th at p. 570, 215 Cal.Rptr.3d 174 [rejecting equal protection challenge to Proposition 57 "because a prospective procedural change in the law that treats defendants differently depending upon when their crimes were committed does not violate equal protection"]; cf.
*31Mendoza , supra , 10 Cal.App.5th at pp. 351-352, 216 Cal.Rptr.3d 361 [rejecting equal protection challenge to Proposition 57 and stating, "The voters could rationally conclude that applying Proposition 57 prospectively would serve the legitimate purpose of not overwhelming the juvenile courts with requests for fitness hearings by those who had already been convicted in adult court for crimes committed as juveniles"].)35
Accordingly, we conclude that refusing to apply Proposition 57 to Walker's case does not constitute a denial of equal protection of the law.
IV.
CONCLUSION
This court is not hostile to the policy changes effectuated by Proposition 57. However, as laudatory as the motivation behind the enactment of *723Proposition 57 may be, we conclude that the changes in the law that it enacted may not lawfully be applied to Walker's case given the lack of any discernable intent on the part of the electorate to apply Proposition 57 to require transfer hearings in the Juvenile Court for those minors against whom charges were properly filed in Adult Court prior to the effective date of the proposition.
V.
DISPOSITION
Let a writ of mandate issue directing the trial court to (1) vacate its December 12, 2016 order granting Walker's motion to transfer the case to Juvenile Court and (2) to conduct further proceedings in a manner consistent with this opinion. The stay issued on December 22, 2016 is vacated.
I CONCUR:
O'ROURKE, J.
I CONCUR IN THE RESULT:
NARES, Acting P.J.

Proposition 57 is officially titled, "The Public Safety and Rehabilitation Act of 2016." (Prop. 57, § 1.)


Unless otherwise specified, in referring to a "juvenile defendant," "juvenile," or "minor," we intend to refer to a person who allegedly committed a crime while under 18 years of age.


Juvenile Court and Adult Court are both divisions of the superior court, and thus, a transfer from one of these courts to the other does not implicate the subject matter jurisdiction of either court, but rather, "the statutory authority of the particular division of the superior court, in a given case, to proceed under the juvenile court law or the law generally applicable in criminal actions." (Manduley v. Superior Court (2002) 27 Cal.4th 537, 548, fn. 3, 117 Cal.Rptr.2d 168, 41 P.3d 3 (Manduley ).)


Unless otherwise specified, all subsequent statutory references are to the Welfare and Institutions Code.


The matter was transferred to this court in light of our prior decision in Walker's appeal. (See Cal. Rules of Court, rule 10.1000(B)(1)(A) ["If multiple appeals or writ petitions arise from the same trial court action or proceeding, the presiding justice may transfer the later appeals or petitions to the division assigned the first appeal or petition"].)


While this writ proceeding was pending, we granted the San Diego County District Attorney's application to file an amicus brief on behalf of the People. We also granted an application to file an amicus brief on behalf of Walker filed by the California Public Defenders Association and the Law Offices of the Public Defender, County of Riverside. We have considered these amicus briefs, as well as Walker's answer brief to the San Diego County District Attorney's amicus brief.


"Proposition 21, titled the Gang Violence and Juvenile Crime Prevention Act of 1998 and approved by the voters at the March 7, 2000, Primary Election (Proposition 21), made a number of changes to laws applicable to minors accused of committing criminal offenses." (Manduley, supra, 27 Cal.4th at pp. 544-545, 117 Cal.Rptr.2d 168, 41 P.3d 3.)


In addition to the juvenile defendant provisions and several uncodified sections, Proposition 57 also amended Article 1, section 32 of the California Constitution governing the consideration of parole and the earning of behavior credits in state prison. Unless otherwise specified, in referring to Proposition 57, we refer to the juvenile defendant provisions and the uncodified sections of the proposition.


Prior to the adoption of Proposition 57, former section 602 provided:
"(a) Except as provided in subdivision (b), any person who is under 18 years of age when he or she violates any law of this state or of the United States or any ordinance of any city or county of this state defining crime other than an ordinance establishing a curfew based solely on age, is within the jurisdiction of the juvenile court, which may adjudge such person to be a ward of the court.
"(b) Any person who is alleged, when he or she was 14 years of age or older, to have committed one of the following offenses shall be prosecuted under the general law in a court of criminal jurisdiction: [certain special circumstances murders and various specified sex offenses]."


Section 656.2 specifies certain rights of the victims of crimes allegedly committed by juvenile defendants.


Section 707, subdivision (a)(2) provides in relevant part:
"Following submission and consideration of the report, and of any other relevant evidence that the petitioner or the minor may wish to submit, the juvenile court shall decide whether the minor should be transferred to a court of criminal jurisdiction. In making its decision, the court shall consider the criteria specified in subparagraphs (A) to (E). If the court orders a transfer of jurisdiction, the court shall recite the basis for its decision in an order entered upon the minutes. In any case in which a hearing has been noticed pursuant to this section, the court shall postpone the taking of a plea to the petition until the conclusion of the transfer hearing, and no plea that may have been entered already shall constitute evidence at the hearing."


As does section 707, subdivision (b), as amended by Proposition 57, former section 707, subdivision (b) included attempted murder as among the listed offenses.


The amendments to sections 602 and 707 are contained in Section 4.1 and 4.2 of Proposition 57.


While certain codes statutorily codify this principle (see, e.g., Pen. Code, § 3, Code Civ. Proc., § 3 ), the Supreme Court has made clear that language in these codes merely "codif[ies] a general rule of construction" (Stenger v. Anderson (1967) 66 Cal.2d 970, 977, fn. 13, 59 Cal.Rptr. 844, 429 P.2d 164 ), and thus, the presumption in favor of prospective application applies with respect to the interpretation of statutes generally. (See ibid. [applying rule of prospective application to provision in Welfare and Institutions Code].)


California voters are familiar with text that expresses an intent to have a law apply retroactively. At the same election at which voters adopted Proposition 57, they also voted on Proposition 62, the text of which states: "SEC. 10. Retroactive Application of Act. (a) In order to best achieve the purpose of this act ... and to achieve fairness, equality, and uniformity in sentencing, this act shall be applied retroactively." (Voter Information Guide, Gen. Elec. (Nov. 8, 2016) (hereafter "Voter Guide") text of Prop. 62, p. 163.)


Even assuming that there was evidence that the Legislative Analyst's prediction was based on a retroactive application of Proposition 57, this would not demonstrate a clear intent of the electorate to have the proposition apply retroactively. (See California Comp. & Fire Co. v. State Bd. of Equalization (1982) 132 Cal.App.3d 25, 29, 182 Cal.Rptr. 745 [rejecting as "totally unpersuasive" the argument that a law should be applied retroactively because the Legislative Analyst's revenue projection was based on retroactive application of the law].)


Courts have relied on Estrada in concluding that a change in the law that entirely decriminalizes conduct or provides a defendant with a new defense to an offense applies retroactively to cases that are not yet final, absent indicia of a contrary intent in the law. (See e.g., People v. Rossi (1976) 18 Cal.3d 295, 299-302, 134 Cal.Rptr. 64, 555 P.2d 1313 (Rossi ) ["the common law principles reiterated in Estrada apply a fortiori when criminal sanctions have been completely repealed before a criminal conviction becomes final"]; People v. Wright (2006) 40 Cal.4th 81, 94-95, 51 Cal.Rptr.3d 80, 146 P.3d 531 (Wright ) [discussing Rossi and cases following Rossi ].)


The Lara court's conclusion on this issue is not entirely clear. The Lara court stated, "We also agree with the petition that [Estrada, supra, 63 Cal.2d 740, 48 Cal.Rptr. 172, 408 P.2d 948 ], the case that spawned a well-known exception to the default rule of prospectivity, does not apply here." (Lara, supra, 9 Cal.App.5th at p. 774, 215 Cal.Rptr.3d 456, italics added.) However, the Lara court then stated, "Real party in interest does not argue that, and we therefore do not consider, whether Proposition 57 amounts to a legislative reduction in the punishment for a crime." (Ibid., italics added.)


Nor can it be said that Proposition 57 is "akin to a defense to criminal charges," as Walker argues in his brief. (Boldface & capitalization omitted.) The statutory changes to sections 602 and 707 summarized in part III.A.2, ante, pertain to in which division of the superior court criminal charges against a juvenile may be filed and which law will be applied upon such filings. These amendments bear no resemblance to statutory changes that provide a complete defense to previously criminal conduct, which Estrada 's progeny have ruled are presumptively retroactive. (See, e.g., Wright, supra, 40 Cal.4th at pp. 94-95, 51 Cal.Rptr.3d 80, 146 P.3d 531.)


One need only read the disposition in Cervantes, see footnote 32, post, to appreciate the complexity of attempting to apply Proposition 57 to cases that were filed in Adult Court prior to its enactment.


In the trial court, Walker's motion to transfer the case to the Juvenile Court was based exclusively on the contention that Proposition 57 applied retroactively. In this court, Walker contends that the trial court's order constitutes a proper prospective application of Proposition 57. The People contend that the trial court's order is premised on an improper retroactive application of Proposition 57.


While Walker has been tried in Adult Court, he contends that, in light of this court's reversal of the judgment based on that trial, he stands in the same position as any other juvenile awaiting trial in Adult Court.


"Prehypnotic evidence" refers to evidence obtained from a witness prior to the witness undergoing hypnosis. (Hayes, supra, 49 Cal.3d at p. 1274, 265 Cal.Rptr. 132, 783 P.2d 719.) In Hayes, the court explained that while prior case law established that post hypnotic evidence is generally inadmissible (id. at p. 1268, 265 Cal.Rptr. 132, 783 P.2d 719, italics added), "a witness who has undergone hypnosis is not barred from testifying to events which the court finds were recalled and related prior to the hypnotic session." (Id. at p. 1270, 265 Cal.Rptr. 132, 783 P.2d 719, italics added.)


According to the defendant, the changes in the voir dire statute could not be applied to him because his counsel "might have sought an earlier ruling on a motion to change venue rather than waiting for the results of voir dire." (Tapia, supra, 53 Cal.3d at p. 299, 279 Cal.Rptr. 592, 807 P.2d 434.)


In describing the procedural history of the case, the Tapia court expressly stated that voir dire had yet to commence in the defendant's trial at the time Proposition 115 became effective. (Tapia, supra, 53 Cal.3d at p. 286, 279 Cal.Rptr. 592, 807 P.2d 434.)


Although not of relevance to this issue, the Tapia court stated that provisions in Category C could be applied to the defendant under case law extending Estrada to provisions "redefin[ing], to the benefit of defendants, conduct subject to criminal sanctions." (Tapia, supra, 53 Cal.3d at p. 301, 279 Cal.Rptr. 592, 807 P.2d 434 [citing Rossi, supra, 18 Cal.3d 295, 134 Cal.Rptr. 64, 555 P.2d 1313 ].) We explained in pt. III.B.4, ante, why Estrada and its progeny, such as Rossi, do not apply in this case. In addition, although not of relevance to this appeal, the Tapia court stated that a provision that codified existing law may be applied to crimes committed before the codification (Category D). (Tapia, at pp. 301-302, 279 Cal.Rptr. 592, 807 P.2d 434.)


As noted previously (see pt. II, ante ), the People filed the initial complaint against Walker more than four years prior to Proposition 57's effective date.


Although the Chong court described its application of the statutory changes at issue in that case as a "retrospective" application of the law (Chong, supra, 145 Cal.App.4th at p. 19, 51 Cal.Rptr.3d 350 ), it is clear that the Chong court meant only that the law could be applied to offenses committed before the effective date of the statute. This is made clear by the fact that the Chong court relied on John L. in concluding that the change in the law could be applied to petitions to seal brought on or after the effective date of statute, regardless of when the underlying offenses occurred. (Ibid. ) Thus, properly understood, Chong stands for the proposition that the changes to Proposition 21 pertaining to petitions to seal juvenile records may be applied prospectively to petitions filed on or after the effective date of the statute. We disagree with the Chong court to the extent that it described this application of Proposition 21 as being "retrospective" (Chong, at p. 19, 51 Cal.Rptr.3d 350 ), as that term is used in Tapia and John L.


The Lara court heavily relied on Strauch. (Lara, supra, 9 Cal.App.5th at pp. 775-776, 215 Cal.Rptr.3d 456.) Walker cited Strauch both in a supplemental brief discussing Lara and Cervantes and in his answer brief to the San Diego County District Attorney's amicus brief.


Elsewhere in its opinion, the Lara court explained that "[p]rior to the passage of Proposition 57, the People directly filed a complaint against real party in interest, a minor, in [A]dult [C]ourt under the authority of former section 707, subdivision (d)(2)...." (Lara, supra, 9 Cal.App.5th at p. 758, 215 Cal.Rptr.3d 456.)


The Cervantes court explained that section 604 "provides for suspension of proceedings in criminal court and certification to juvenile court when it is discovered that the defendant was a minor when the crime was committed." (Cervantes, supra, 9 Cal.App.5th at pp. 613-614, 215 Cal.Rptr.3d 174.)
The Cervantes court stated that Penal Code section 1170.17"provides for a judicial assessment of fitness before sentencing whenever a juvenile felon has been 'prosecuted' under the criminal law 'and the prosecution was lawfully initiated in a court of criminal jurisdiction without a prior finding that the person is not a fit and proper subject to be dealt with under the juvenile court law.' " (Cervantes, at pp. 614, 215 Cal.Rptr.3d 174.) However, the Cervantes court noted that "[u]nder the California Rules of Court ... [the defendant] and other juvenile felons tried in criminal court under the direct filing procedure are not eligible to bring a motion under [Penal Code] section 1170.17. The procedure described in that section may nevertheless be used on remand for the fitness hearing we order under Proposition 57." (Ibid. )
While this appeal was pending, we asked the parties for supplemental briefing concerning what effect, if any, Penal Code section 1170.17 has on the issue in this case. The People argued that the electorate's failure to abrogate Penal Code section 1170.17"indicates an intent for [Proposition 57] to apply prospectively." We need not address the People's argument in light of our conclusion that Proposition 57 does not apply to cases filed in Adult Court prior to the effective date of the proposition, for the reasons stated in the text.


For the reasons stated in the text, the absence of any procedural mechanism within Proposition 57 with respect to the manner in which it should be applied to cases filed in Adult Court prior to the effective date of the statute demonstrates that the electorate did not intend for it to be applied to such cases as a matter of statutory interpretation. Further, the absence of any such statutory procedural mechanisms would likely pose great challenges for trial courts as they attempt to uniformly implement Proposition 57 in such cases. Consider the complexity of the disposition in Cervantes, in which the Court of Appeal explained how Proposition 57 should be applied on remand in an appeal in which the judgment was affirmed in part and reversed in part:
"The judgment is affirmed as to counts 3, 8, 9, 11, 12, 13 and 14 and their accompanying enhancements and findings. The judgment is reversed as to counts 1, 2, 4 through 7, 10 and 15, together with accompanying enhancements and findings, as is the sentence on all counts. ... The cause is remanded for further proceedings in accordance with this opinion. [¶] Before any further proceedings are conducted in criminal court, Cervantes may avail himself of a fitness hearing, and if he does so, the matter shall be transferred to the juvenile court for a transfer hearing under ... section 707. The trial court shall suspend criminal proceedings pending the outcome of that hearing. The transfer hearing shall be conducted substantially in compliance with the views expressed in this opinion. ... [¶] After the transfer hearing, if the case is transferred to the criminal court, the district attorney may elect to retry the reversed counts within the time allowed by statute. The time limit shall run from the date of the juvenile division's order on the fitness hearing. If the district attorney elects not to retry those counts, the charges shall be dismissed. After retrial, or after dismissal of the reversed counts, Cervantes shall be resentenced ...."


As alluded to in part I, ante, the Supreme Court has explained that the term "jurisdiction" in section 602 does not refer to "subject matter jurisdiction," but rather, to "the statutory authority of the particular division of the superior court, in a given case, to proceed under the juvenile court law or the law generally applicable in criminal actions." (Manduley, supra, 27 Cal.4th at p. 548, fn. 3, 117 Cal.Rptr.2d 168, 41 P.3d 3 [discussing former section 602, subdivision (a) ].) Thus, we interpret Walker's argument as a contention that section 602 provides that the juvenile court law applies to all juvenile defendants whose cases were pending in Adult Court, without having been subject to a transfer hearing, upon the effective date of the statute.


In support of this argument, Walker cites to the uncodified portions of Proposition 57 discussing the rehabilitative purpose of the proposition (Prop. 57, § 2) and the voter's intent that the proposition be construed "broadly" (id., § 5) and "liberally" (id., § 9) that we address in part III.B.3 and III.C.3, ante.


The Lara court did not reach the equal protection question in light of its resolution of the petition on other grounds. (See Lara, supra, 9 Cal.App.5th at p. 778, 215 Cal.Rptr.3d 456.)